DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pad must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
The drawings are also objected to because since “22” is defined as the first end of instrument guide “20”, it appears the line with “22” in Figure 4 is not pointing to the correct area.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28.
The drawings are finally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 60.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
in paragraph [044] it recites “the system in an assembled but with an associated instrument” which seems like a word or phrase is missing.  In paragraph [082] “the sleeves 22 and 24” should likely be amended to recite --the sleeves [[22]]30 and [[24]]32--.
Reference number “18” has been defined as a core face, a core surface and a core sample; reference number “40” has been defined as a rotational position sensor and a spirit level; and reference character “TD” has been defined as a mark, a point, and orientation data.  However, each reference character should only be defined using one term throughout the entirety of the Specification.  Appropriate correction is required.
Claim Objections
Claims 1, 2, 4-8, 14-17 and 19 are objected to because of the following informalities: claims 1, 2, 8 and 14-17 claim a contactless orientation system, yet claims 1, 4-8 and 19 claim that there is contact, thereby making the claims unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "the profile" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 and 14-20 are rejected under 35 USC 103 as being unpatentable over Beach et al. (US 8,387,721 B2) (“Beach”).
Referring to claim 1: Beach teaches a method of enabling at surface orientation data transfer, the method comprising:

arranging an instrument guide 122 which has opposite first and second ends relative to the core sample so that the core face lies between the first and second ends of the instrument guide (Figure 4), and a guide axis, that runs through the first and second ends, lies parallel to the core axis; and
using the instrument guide to move an instrument 12, 41 in a direction parallel to the core axis to contact the core face wherein on contact with the core face the instrument constitutes, or is capable of producing, a record carrier 41 of the orientation of the core sample.
While inner core template 122 looks as though it could potentially be tube shaped based on the vertical lines at each end of 122 (one through core 46 on the left and one to the right of “120” in Figure 4), Beach does not specifically teach the core sample held in an inner core tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the template taught by Beach to be a tube because the configuration of the claimed tube is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed tube was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 2: Beach teaches prior to moving, generating correlation information between a known point on the instrument guide, or an instrument supported 
Referring to claim 3: Beach teaches operating the instrument supported in or by the instrument guide to: act as the record carrier (Abstract); or generate the record carrier provided with, or otherwise having transferred to it, the correlation information enabling orientation of the core sample to its in-situ orientation when released from the core tube (column 5, lines 6-23).
Referring to claim 4: Beach teaches engaging the instrument with the instrument guide and moving the instrument relative to the core face and parallel to the core axis to cause contact between the core face and the instrument (column 3, lines 25-41).
Referring to claim 6: Beach teaches demountably engaging the instrument with the instrument guide, wherein after contact with the core face the instrument can be removed from the instrument guide (column 5, lines 6-23).
Referring to claim 7: Beach teaches the instrument comprises a plastically deformable pad or a plurality of linearly translatable pins 42 which on contact with the core face are capable of recording data pertaining to the profile of the core face.
Referring to claim 8: Beach teaches a system for enabling at surface determination of orientation data, the system comprising:
a contactless orientation system coupled with an inner core template 122 to one or more record carriers 41 associated with a core sample 46 held in the core template, the core sample having a longitudinal core axis and a core face 44 visible from an end of the inner core template distal from the contactless orientation system;

an instrument 12, 41 demountably coupled with the instrument guide in a manner wherein the instrument guide facilitates motion of the instrument in a direction parallel to the core axis to a location where the instrument contacts the core face (column 3, lines 25-41).
While inner core template 122 looks as though it could potentially be tube shaped based on the vertical lines at each end of 122 (one through core 46 on the left and one to the right of “120” in Figure 4), Beach does not specifically teach the core sample held in an inner core tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the template taught by Beach to be a tube because the configuration of the claimed tube is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed tube was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 9: Beach teaches the instrument and the instrument guide are provided with respective coupling parts that enable demountable coupling of the instrument to the instrument guide in known rotational juxtaposition about the guide axis (column 5, lines 6-23).
Referring to claims 10 and 11: Beach teaches the instrument comprises one or both of: (a) a core face profile recording system 41, 42; and (b) a scribe or marker 
Referring to claim 12: Beach teaches the instrument comprises a surface on which header data can be manually transcribed (column 6, lines 1-10).
Referring to claim 14: Beach teaches a method of at surface wireless core orientation data transfer, the method comprising:
recording downhole orientation data from a contactless orientation system coupled with an inner core template 122 with a core sample 46 held in the core template to an electronically recordable file associated with the core sample (column 6, lines 1-30), the core sample having a longitudinal core axis and a core face 44 visible from an end of the inner core template;
when the inner core template is at the surface, positioning an image plane of an image capture device 41 to lie substantially perpendicular to the core axis and at a location to enable the image capture device to capture an image of the core face;
generating correlation information between a rotational position about the core axis of a known point on the image plane with a rotational point in space about the core axis known to the contactless orientation system and being representative of an in situ rotational orientation of the core sample (column 3, lines 42-50; column 5, lines 6-23); and
producing an electronically recordable file comprising at least the captured image and the rotational position reference data associated with the core sample (column 6, lines 15-30).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 15: Beach teaches arranging an instrument guide 122 comprises, when the inner core tube is at the surface, coupling the instrument guide to the end of the core tube from which the core face is accessible and opposite the contactless orientation system, and wherein the method further comprises, when the inner core tube is at the surface, generating correlation information between a rotational orientation of a known point on the instrument guide or an instrument supported by the instrument guide about the guide axis with core orientation data known to the contactless orientation system (column 3, lines 42-50; column 5, lines 6-23).
Referring to claim 16: Beach teaches referencing the rotational position of the known point and an in-situ rotational orientation known to the contactless orientation system to a common reference point (column 5, lines 6-23).
Referring to claims 17 and 18: Beach teaches generating correlation information comprises operating the contactless orientation system to facilitate positioning of the core sample about the core axis so that the in situ orientation coincides with the 
Referring to claim 19: Beach teaches operating the instrument comprises using the instrument guide to move the instrument in a direction parallel to the core axis to contact the core face wherein on contact with the core face the instrument constitutes, or is capable of producing, a record carrier 41 provided with the transferred orientation data.
Referring to claim 20: Beach teaches electronically determining the rotational position of the known point (column 6, lines 1-30).
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roxström (US 3,115,196) teaches a method and system for collecting in situ orientation data for a core 2.  Beach et al. (US 7,296,638 B2) teaches a method and system for collecting core orientation data using pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 March 2022